Exhibit 10.5

[            ] Units of Limited Liability Company Interests

($1 per Unit)

REDWOOD MORTGAGE INVESTORS IX, LLC

PARTICIPATING BROKER DEALER AGREEMENT

 

 

     

 

     

 

     

 

     

Redwood Mortgage Corp., a California corporation, a California corporation, is
the Manager of Redwood Mortgage Investors IX, LLC, a Delaware limited liability
company (the “Company”) engaged in business as a mortgage lender. The Company
will advance funds to Redwood Mortgage Corp., a California corporation, as part
of a loan (the “Formation Loan”) out of which Redwood Mortgage Corp. will pay
sales commissions under this Agreement. The Manager, on behalf of the Company,
proposes to offer and sell to qualified investors, upon the terms and subject to
the conditions set forth in the Prospectus dated              (the
“Prospectus”), units of limited liability company interests (“Units”) of the
Company at an offering price of $1 per Unit, with a minimum investment of
[            ] ([            ]) Units per purchaser for initial investments and
[            ] ([            ]) Units for additional investments by existing
members. The offering is for a maximum of [            ] Units
($[            ]), including [            ] Units ($[            ]) issuable
pursuant to the Company’s Distribution Reinvestment Plan.

1. Sale of Units. The Manager hereby appoints you to effect sales of Units, on a
best efforts basis, for the account of the Company. This appointment shall
commence on the date hereof. Subject to the terms and conditions of this
Participating Broker Dealer Agreement (this “Agreement”) and upon the basis of
the representations and warranties herein set forth, you accept such appointment
and agree to use your best efforts to find purchasers of Units. Offers and sales
of Units may only be made in accordance with the terms of the offering thereof
as set forth in the Prospectus.

2. Eligible Purchasers of Units. You agree not to offer or sell Units to any
person who does not meet the suitability standards set forth in the
Prospectus. Each prospective purchaser must complete and execute a Subscription
Agreement, and return it to the undersigned together with such other documents,
instruments or information as the Manager may request together with a check in
the full amount of the purchase price for the number of Units subscribed for.

3. Submission of Orders. Each prospective investor shall deliver a completed and
signed copy of the Subscription Agreement together with a check payable to the
order of “Redwood Mortgage Investors IX, LLC” and remitted directly to Redwood
Mortgage Investors IX, LLC, 1825 S. Grant Street, Suite 250, San Mateo, CA
94402, Attention: Manager, together with the Subscription Agreement and other
above referenced documents by noon of the next business day after your
receipt. You shall ascertain that each Subscription Agreement and check
submitted by a prospective purchaser of Units has been fully completed and
properly executed by such prospective purchaser.

The Manager, no later than thirty (30) days after such receipt of such
Subscription Agreement, shall determine whether they wish to accept the proposed
purchaser as a member in the Company. It is understood that the Manager reserves
the right to reject the tender of any Subscription Agreement for any reason
whatsoever. Should the Manager determine to accept the tender of a Subscription
Agreement, the Manager will promptly advise you of such action. Should the
Manager determine to reject such tender, they will notify you of such
determination within this thirty (30) day period and will return to you the
tendered Subscription Agreement. The Manager will return to you a check made
payable to the proposed purchaser in the same amount as the proposed purchaser’s
initial check. You agree to return this Subscription Agreement and check to the
prospective purchaser by noon of the next business day. You shall not be
entitled to any commissions with respect to subscription offers which are
rejected.



--------------------------------------------------------------------------------

4. Compensation. In consideration of your services in soliciting and obtaining
purchasers of Units, Redwood Mortgage Corp. agrees to pay to you, out of the
Formation Loan, a sales commission equal to      percent (    %) of the gross
proceeds from Units sold by you pursuant to the terms of this Agreement;
provided, however, you will not be entitled to receive any sales commissions
with respect to sales of Units under the Company’s Distribution Reinvestment
Plan.

You may also be paid, in the discretion of the Manager, a marketing reallowance
in an amount up to      percent (    %) of the gross proceeds of the Units sold
by you pursuant to the terms of this Agreement, except that no marketing
reallowances shall be paid with respect to sales of Units under the Company’s
Distribution Reinvestment Plan.

In addition, you may be reimbursed, in the discretion of the Manager, in an
amount up to      percent (    %) of the gross proceeds of the Units sold by you
pursuant to the terms of this Agreement, for certain bona fide out-of-pocket,
itemized and detailed due diligence expenses incurred by you, in connection with
the performance of your due diligence services under this Agreement, including
by way of illustration (i) the cost of independent auditors, accountants and
legal counsel; and (ii) the costs to supervise, review and exercise due
diligence activities with respect to the Company, including, without limitation,
telephone calls and travel.

You may also receive, in the discretion of the Manager, certain expense
reimbursements, including reimbursements for sales seminar expenses.

Commissions (and due diligence expenses if specified above) shall be paid within
30 days after the Company’s acceptance of a prospective investor’s proper tender
of a completed Subscription Agreement. Any payment to you will be payable only
with respect to transactions lawful in the jurisdictions where such transactions
occur.

The offering of Units shall be made in compliance with FINRA Rule 2310, which
governs the amount of compensation that direct participation programs may pay
for the services provided by FINRA members. Accordingly, total underwriting
compensation, including sales commissions, marketing reallowances and expense
reimbursements (including reimbursements for sales seminars expenses), to be
paid by Redwood Mortgage Corp. and the Company for the sale of Units shall not
exceed a maximum of ten percent (10%) of the gross proceeds of the offering
received. If you are a member of FINRA, you shall not re-allow all or any part
of the compensation provided for in this Section 4 to any person who is not also
a member of FINRA.

5. Further Agreements of Broker-Dealer. Your execution and acceptance of this
Agreement constitutes a representation to the Manager and the Company that:

(a) You are a corporation, limited liability company or limited partnership (as
the case may be) duly organized, validly existing and in good standing under the
laws of the jurisdiction in which you are incorporated, with all requisite power
and authority to enter into this Agreement and to carry out your obligations
hereunder.

(b) This Agreement has been duly and validly authorized, executed and delivered
by you, and constitutes the valid agreement of you enforceable in accordance
with its terms, subject to applicable bankruptcy and similar laws and principals
of equity. Your execution and delivery of this Agreement, the consummation of
the transactions herein contemplated and the compliance with the terms hereof do
not and will not conflict with or constitute a default under your organizational
documents, or any indenture, mortgage, deed of trust, lease or other agreement
or instrument to which you are a party as of this date, or any law, order, rule
or regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over you, or
any of your property; and no consent, approval, authorization or order of any
court or other governmental agency or body has been or is required for your
performance of this Agreement, or for the consummation of the transactions
contemplated hereby.

(c) You are a properly registered or licensed broker-dealer, duly authorized to
sell Units under federal and state securities laws and regulations and in all
states where you offer or sell Units, and you are a member in good standing of
the Financial Industry Regulatory Authority, Inc. (“FINRA”), and shall maintain
such registration, license and good standing throughout the term of this
Agreement.

 

2



--------------------------------------------------------------------------------

(d) In connection with offering and selling Units, you covenant and agree to
comply with all of the applicable requirements under the Securities Act of 1933,
as amended (the “Securities Act”), the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including without limitation, the provisions of
Rule 10b-6, Rule 10b-9, Rule 15c2-4 and Rule l5c2-8 under the Exchange Act, the
applicable rules and regulations of the Securities and Exchange Commission (the
“Regulations”), the rules of FINRA and state blue sky or securities laws.

(e) You will not give any information or make any representations or warranties
in connection with the offering of Units other than, or inconsistent with, those
contained in the Prospectus and any sales material approved in writing by the
Manager of the Company. You will deliver a copy of the Prospectus and all
supplements thereto and any amended Prospectus to each investor to whom an offer
is made (i) prior to or simultaneously with the first solicitation of any offer
to sell the Units to an investor, and (ii) at least five (5) days prior to the
sale of Units to an investor. You agree to deliver or send any supplements and
any amended Prospectus to any investor you have previously sent to or given a
Prospectus prior to or simultaneously with the first solicitation of an offer to
sell the Units to an investor. You will not deliver the approved sales material
to any person unless such sales material is accompanied or preceded by a copy of
the Prospectus. You expressly agree not to prepare or use any sales literature,
advertisements or other materials in connection with the offering or sale of the
Units without our prior written consent. You agree that to the extent
information is provided to you marked “For Broker-Dealer Use Only”, you will not
provide such information to prospective investors.

(f) You will solicit only eligible purchasers of Units as described in the
Prospectus under “INVESTOR SUITABILITY STANDARDS” and will offer the Units to
persons only in the jurisdictions in which you are legally qualified to so act
and in which you have been advised by the Company in writing that the Units are
qualified for sale or that such qualification is not required.

(g) You agree to make diligent inquiries and maintain a record thereof for a
period of at least six years of all investors in the Units, in order to
ascertain whether the purchase of Units represents a suitable investment for
such investor, and whether the investor is otherwise eligible to purchase Units
in accordance with the terms of the offering. Such inquiry shall also be made
with respect to any resales or transfers of Units. Accordingly, you shall
satisfy the following requirements:

(i) In recommending to an investor the purchase of Units, you shall have
reasonable grounds to believe, on the basis of information obtained from the
investor concerning his investment objectives, other investments, financial
situation and needs, and any other information known by you or your
representatives, that the investor (or, if the investor is acting as trustee or
custodian of a trust or other entity, that such other trust or entity) is or
will be in a financial position to realize to a significant extent the benefits
described in the Prospectus, that such investor has a fair market net worth
sufficient to sustain the risks inherent in the purchase of Units, including
loss of the investment and lack of liquidity, and that Units are otherwise
suitable as an investment. In making this suitability determination, you shall
ascertain that the prospective investor:

 

  a. meets the minimum income and net worth standard set forth in the
prospectus;

 

  b. can reasonably benefit from an investment in Units based on the prospective
investor’s overall investment objectives and portfolio structure;

 

  c. has apparent understanding of:

 

  i. the fundamental risks of the investment;

 

  ii. the risk that the investor may lose the entire investment;

 

  iii. the lack of liquidity of the Units;

 

  iv. the restrictions on transferability of the Units;

 

  v. background and qualifications of the Manager; and

 

  vi. the tax consequences of the investment.

 

3



--------------------------------------------------------------------------------

You will make this determination on the basis of the information you have
obtained from the prospective investor. Relevant information for this purpose
will include at least the age, investment objectives, investment experience,
income, net worth, financial situation, and other investments of the prospective
investor, as well as any other pertinent factors.

(ii) You shall also maintain in your files, for at least six years, documents
disclosing the basis upon which your determination of suitability was reached as
to each investor.

(iii) Notwithstanding the foregoing, you shall not execute any transaction for
the purchase or sale of Units in a discretionary account, without prior written
approval of the transaction by your customer.

(iv) Prior to executing any transaction for the purchase or sale of Units, and
any resale or transfer of Units as permitted, you (or one of your associated
persons) shall fully inform the investor of all pertinent facts relating to the
liquidity and marketability of Units during the term of the Company.

(h) You agree that you will not rely exclusively on the Company and the Manager
to satisfy your duty of due diligence and, in particular, you agree to obtain
from the Company and from other sources such information as you deem necessary
to comply with FINRA Rule 2310. You further agree to supply the Company with
such written reports of your activities relating to the offer and sale of Units
as the Company may request from time to time.

(i) You agree to diligently make inquiries as required by law of all prospective
purchasers of Units in order to ascertain whether a purchase of Units is
suitable for each such purchaser, and not rely solely on information supplied by
each purchaser. You also agree to promptly transmit to the Company all fully
completed and duly executed Subscription Agreements. You shall retain all
records relating to investor suitability as to each purchaser for a period of
six years from the date of sale of the Units to each purchaser. Upon reasonable
notice to you, the Manager, or their designated agents, shall have the right to
inspect such records.

(j) You have reasonable grounds to believe (based on information made available
to you by the Manager through the Prospectus and other materials, or otherwise
obtained as a result of inquiries conducted by you or other FINRA member firms)
that all material facts concerning the Company are adequately and accurately
disclosed and provide a basis for evaluating the Company, including facts
relating to items of compensation, physical properties, tax aspects, financial
stability and experience of the sponsor, conflicts of interest and risk factors,
and appraisals or other reports.

(k) For purposes of 4(j) above, you may rely upon the results of an inquiry
conducted by another member broker dealer, provided that:

(i) You have reasonable grounds to believe that such inquiry was conducted with
due care;

(ii) The results of the inquiry were provided to you with the consent of the
member broker dealer conducting or directing the inquiry; and

(iii) No broker dealer that participated in the inquiry is a Manager or
affiliate of a Manager.

6. Representations and Warranties of the Manager and Company.

(a) The Company is duly organized and validly existing and in good standing
under the laws of the State of Delaware with full power and authority to conduct
the business in which it is engaged as described in the Prospectus.

(b) The Units, when issued, will be duly and validly issued and will conform to
the description thereof contained in the Prospectus; such Units are not subject
to the preemptive rights of any Unit holder of the Company; and all action
required to be taken for the authorization, issue and sale of such Units has
been validly and sufficiently taken.

 

4



--------------------------------------------------------------------------------

(c) The Company does not intend to conduct its business so as to be an
“investment company” as that term is defined in the Investment Company Act of
1940, as amended, and the rules and regulation thereunder, and it will exercise
reasonable diligence to ensure that it does not become an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(d) This Agreement has been duly and validly authorized, executed and delivered
by the Manager, and constitutes the valid agreement of the Manager enforceable
in accordance with its terms, subject to applicable bankruptcy and similar laws
and principals of equity. The execution and delivery of this Agreement, the
consummation of the transactions herein contemplated and the compliance with the
terms hereof by the Manager and the Company do not and will not conflict with or
constitute a default under the organizational documents of such entities, or any
indenture, mortgage, deed of trust, lease or other agreement or instrument to
which the Company or Manager is a party as of this date, or any law, order, rule
or regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Manager or the Company, or any of their respective property; and no consent,
approval, authorization or order of any court or other governmental agency or
body has been or is required for the performance of this Agreement by the
Manager or the Company, or for the consummation of the transactions contemplated
hereby.

(e) To the best of our knowledge, all materials provided by the Manager or the
Company to you, including materials provided to you in connection with your due
diligence investigation relating to the offering of Units, were materially
accurate as of the date provided.

(f) Any and all supplemental sales materials prepared by the Manager or the
Company, for use with potential investors in connection with the offering of
Units, when used in conjunction with the Prospectus, will not at the time
provided for use, include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. If at any time any event occurs as a result
of which such supplemental sales materials when used in conjunction with the
Prospectus would include an untrue statement of a material fact or, in view of
the circumstances under which they were made, omit to state any material fact
necessary to make the statements therein not misleading, the Manager or the
Company will promptly notify you thereof, and you agree to terminate the use of
any such supplemental sales materials after being informed.

(g) To the best of our knowledge, the Company is not in any material violation
of its Limited Liability Company Operating Agreement, as amended, or in default
in the performance or observance of any material obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which it is a party or by which
it or any of its properties is bound which could reasonably be expected to have
a material adverse effect upon the Company.

(h) The Registration Statement has been prepared and filed by the Company in
conformity with the Securities Act and the applicable instructions and
Regulations. The Securities and Exchange Commission has not issued any order
preventing or suspending the use of any prospectus or preliminary prospectus
filed with the Registration Statement or any amendments thereto. At the time the
Registration Statement became effective (the “Effective Date”) and at the time
that any post-effective amendment thereto becomes effective and at all times
subsequent thereto up to the final termination of the offering, the Registration
Statement and Prospectus (as amended or as supplemented) will contain all
statements which are required to be stated therein in accordance with the
Securities Act and the Regulations and will in all respects conform to the
requirements of the Securities Act and the Regulations, and will not include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and each
preliminary prospectus filed as part of the Registration Statement as originally
filed or as part of any amendment thereto, or filed pursuant to Rule 424 under
the Securities Act, complied when so filed in all material respects with the
Securities Act and Regulations and did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

5



--------------------------------------------------------------------------------

(i) The Blue Sky Memorandum provided to you, as supplemented or amended to the
extent such supplement or amendment is provided to you in writing, accurately
indicates the states in which the Units are exempt from, or have been registered
or qualified under, applicable state securities or “blue sky” laws, and sets
forth the restrictions, if any, on the rights of broker dealers to solicit sales
thereof.

(j) To the best of our knowledge, there is no material action, suit or
proceeding pending or threatened before or by any court or governmental agency
or body, to which the Company or the Manager is a party, except for such
actions, suits or proceedings that have been publicly disclosed in the Company’s
filings with the Securities and Exchange Commission.

(k) To the best of our knowledge, since the respective dates as of which
information is given in the Registration Statement and the Prospectus, as
amended or supplemented from time to time, except as may otherwise be stated in
or contemplated by the Registration Statement, the Prospectus or other
subsequent filings of the Company with the Securities and Exchange Commission,
(i) there has not been any material adverse change in the financial condition or
in the earnings, affairs or business prospects of the Company whether or not
arising in the ordinary course of business, and (ii) there have not been any
material transactions entered into by the Company except in the ordinary course
of business.

(l) The financial statements of the Company filed as part of the Registration
Statement and those included in the Prospectus present fairly in all material
respects the financial position of the Company as of the date indicated and the
results of its operations for the periods specified; said financial statements
have been prepared in conformity with generally accepted accounting principles
applied on a consistent basis; and Armanino LLP or such other firm of
accountants whose report is filed with the Securities and Exchange Commission as
a part of the Registration Statement, are independent accountants as required by
the Securities Act and the Regulations.

(m) The Company shall provide:

 

  (i) a per unit estimated value of the Units, developed in a manner reasonably
designed to ensure it is reliable, in the Company’s periodic reports filed
pursuant to Section 13(a) or 15(d) of the Exchange Act;

 

  (ii) an explanation of the method by which the per unit estimated value was
developed;

 

  (iii) the date of the valuation; and

 

  (iv) in a periodic or current report filed pursuant to Section 13(a) or 15(d)
of the Exchange Act within 150 days following the second anniversary of breaking
escrow and in each annual report thereafter, a per unit estimated value:

 

  a. based on valuations of the assets and liabilities of the Company performed
at least annually, by, or with the material assistance or confirmation of, a
third-party valuation expert or service;

 

  b. derived from a methodology that conforms to standard industry practice; and

 

  c. accompanied by a written opinion or report by the Company, delivered at
least annually, that explains the scope of the review, the methodology used to
develop the valuation or valuations, and the basis for the value or values
reported.

7. Anti-Money Laundering Compliance Program. Your acceptance of this Agreement
constitutes a representation to the Manager and the Company that you have
established and implemented anti-money laundering compliance programs, in
accordance with applicable law, including applicable FINRA rules, SEC rules and
the USA PATRIOT Act of 2001 (the Patriot Act”), which are reasonably expected to
detect and cause reporting of suspicious transactions in connection with the
sale of Units of the Company. The Manager’s acceptance of this Agreement
constitutes a representation by the Manager and the Company that the Manager and
the Company have established

 

6



--------------------------------------------------------------------------------

and implemented anti-money laundering compliance programs, in accordance with
applicable law, including applicable SEC rules and the Patriot Act, which are
reasonably expected to detect and cause reporting of suspicious transactions in
connection with your sale of the Units of the Company.

8. Confidentiality and Privacy. To protect Customer Information (as defined
below) and to comply as may be necessary with the requirements of the
Gramm-Leach-Bliley Act, the relevant state and federal regulations pursuant
thereto and state privacy laws, the Manager, the Company and you wish to include
the confidentiality and non-disclosure obligations set forth herein.

(a) Customer Information. “Customer Information” means any information contained
on a customer’s application or other form and all nonpublic personal information
about a customer that a party receives from the other party. “Customer
Information” shall include, but not be limited to, name, address, telephone
number, social security number, health information and personal financial
information (which may include consumer account numbers).

(b) Usage and Nondisclosure. The Manager, the Company and you understand and
acknowledge that all of you may be financial institutions subject to applicable
federal and state customer and consumer privacy laws and regulations, including
Title V of the Gramm-Leach-Bliley Act (15 U.S.C. 6801, et seq.) and regulations
promulgated thereunder (collectively, the “Privacy Laws”), and any Customer
Information that one party receives from another party is received with
limitations on its use and disclosure. The Manager, the Company and you agree
that you are each prohibited from using the Customer Information received from
another party other than (i) as required by law, regulation or rule, or (ii) to
carry out the purposes for which one party discloses Customer Information to the
other party pursuant to this Agreement, as permitted under the use in the
ordinary course of business exception to the Privacy Laws.

(c) Safeguarding Customer Information. The Manager, the Company and you shall
establish and maintain safeguards against the unauthorized access, destruction,
loss, or alteration of Customer Information in your respective control which are
no less rigorous than those maintained by a party for its own information of a
similar nature. In the event of any improper disclosure of any Customer
Information, the party responsible for the disclosure will immediately notify
the other party.

(d) Survivability. The provisions of this Section 8 shall survive the
termination of this Agreement.

9. Termination. Either party may terminate this Agreement at any time, effective
immediately, by giving written notice to other party. In the event of
termination, you shall not be entitled to any commissions or any restitution for
the value of your services rendered prior to or subsequent to the effective date
of such termination, excepting only such commissions as may have been earned
with respect to Units already sold by you and accepted by the Company prior to
the termination date.

10. Expenses. You shall bear all your own expenses incurred in connection with
the offer and sale of Units, and you shall not be entitled to any reimbursement
for such expenses by the Company except to the extent of any expenses specified
in Section 4 of this Agreement.

11. Indemnification and Contribution.

(a) The Company and the Manager agree to indemnify you and your officers,
directors, representatives and controlling persons against losses, claims,
damages or liabilities (including reasonable attorneys’ fees) to which you or
such other persons may become subject, under federal or state securities laws or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement of material
fact contained in the Prospectus, or any breach of this Agreement (or any
addendum thereto), or is inconsistent with or in violation of any provision of
federal or state securities laws, the rules and regulations of the Securities
and Exchange Commission, or the omission to state therein, material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances under which they were made not misleading. The
foregoing indemnity shall include reimbursement of any legal or other expenses
reasonably incurred in connection with investigation or defending any such loss,
claim, damage, liability or action, and shall be paid by you as such expenses
are incurred. You agree to repay the Company and/or the Manager any funds
advanced by the Company and/or Manager in cases in which you are later found not
to be entitled to such indemnification.

 

7



--------------------------------------------------------------------------------

(b) You agree to indemnify and hold harmless the Company, its Manager (and any
additional Manager as may be added pursuant to the limited liability company
agreement of the Company) and all other dealers participating in the offering of
Units, and each officer, director and controlling person of such persons,
against any losses, claims, damages or liabilities (including reasonable
attorneys’ fees) to which any of such persons may become subject, under federal
or state securities laws or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any statements, actions or omissions by you or any person controlled by you or
acting on your behalf, which statement, action or omission is untrue, or any
breach of this Agreement (or any addendum thereto), or is inconsistent with or
in violation of any provision of federal or state securities laws, the rules and
regulations of the Securities and Exchange Commission or FINRA (including the
NASD Conduct Rules). The foregoing indemnity shall include reimbursement of any
legal or other expenses reasonably incurred in connection with investigation or
defending any such loss, claim, damage, liability or action, and shall be paid
by you as such expenses are incurred. The Company and/or the Manager agree(s) to
repay you any funds advanced by you in cases in which the Company and/or Manager
is/are later found not to be entitled to such indemnification.

(c) No party shall be indemnified for any losses, liabilities or expenses
arising from an alleged violation of federal or state securities laws unless the
following conditions are met:

(i) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular indemnitee, or

(ii) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular indemnitee, or

(iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and related costs should be made, and

(iv) in the case of subparagraph iii of this paragraph, the court of law
considering the request for indemnification has been advised of the position of
the Securities and Exchange Commission and the position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws; provided that the court
need only be advised of and consider the positions of the securities regulatory
authorities of those states:

 

  a. which are specifically set forth in the operating agreement; and

 

  b. in which plaintiffs claim they were offered or sold Units.

 

  (d) The Company may not incur the cost of that portion of liability insurance
which insures the Manager for any liability as to which the Manager is
prohibited from being indemnified.

 

  (e) The provision of advancement from Company funds to a Manager or its
affiliates for legal expenses and other costs incurred as a result of any legal
action is permissible if the following conditions are satisfied:

 

  i. the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company;

 

  ii. the legal action is initiated by a third party who is not an investor, or
the legal action is initiated by an investor and a court of competent
jurisdiction specifically approves such advancement; and

 

  iii. the Manager or its affiliates undertake to repay the advanced funds to
the Company in cases in which such person is not entitled to indemnification.

 

8



--------------------------------------------------------------------------------

(f) Promptly after receipt by an indemnified party of notice of the commencement
of any action for which indemnification is provided under subsection (a) or
(b) above, such indemnified party shall, if a claim in respect thereof is to be
made hereunder against the indemnifying party, notify the indemnifying party in
writing of the commencement thereof; but the omission to notify the indemnifying
party shall not relieve the indemnifying party from any liability which it may
have to any indemnified party otherwise under such subsection. In each case any
such action is brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof and the indemnifying party shall
be entitled to participate therein and, to the extent that it wishes, jointly
with any other indemnifying party similarly notified, assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party.

(g) The indemnified party additionally may elect to employ its own legal
counsel, but if it elects to do so the indemnifying party shall not be liable to
such indemnified party for any legal expenses of such other counsel or any other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation. If, however, the
indemnified party reasonably concludes that there may be defenses available to
it that are different from or additional to those available to the indemnifying
party, then the indemnifying party shall not have the right to direct the
defense of any such action or proceeding on behalf of the indemnified party and
the reasonable legal and other expenses incurred by the indemnified party in its
own defense shall be borne by the indemnifying party.

(h) In order to provide for just and equitable contribution in any case in which
(i) a claim is made for indemnification pursuant to this Section 11 but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that express provisions of this Section 11 provide for
indemnification in such case or (ii) contribution may be required on the part of
a party thereto, then the Manager, the Company, and participating dealers shall
contribute to the aggregate losses, claims, damages, or liabilities to which
they may be subject (which shall, for all purposes of this Agreement include,
without limitation, all costs of defense and investigation and all attorneys
fees) in either such case (after contribution from others) in such proportions
that the participating dealers are responsible in the aggregate for that portion
of such losses, claims, damages or liabilities represented by the percentage
that the aggregate amounts received by the participating dealers pursuant to
Section 4 of this agreement bear to the aggregate of the offering price of the
Units, and the Manager and the Company shall be responsible for the balance;
provided, however, that the contribution of each such participating dealer shall
not be in excess of its proportionate share (based upon the ratio of the
aggregate purchase price of the Units sold by such participating dealer to the
aggregate purchase price of the Units sold) of the portion of such losses,
claims, damages or liabilities for which the participating dealer is
responsible. No person guilty of a fraudulent misrepresentation shall be
entitled to contribution from any person who is not guilty of such fraudulent
misrepresentation. If the full amount of the contribution specified in this
subsection (h) of Section 11 is not permitted by law, then each participating
dealer and each person who controls each participating dealer shall be entitled
to contribution from the Manager and the Company and controlling persons to the
full extent permitted by law.

12. Arbitration.

(a) As between the parties hereto, all questions as to rights and obligations
arising under the terms of this Agreement are subject to arbitration, including
any question concerning any right or duty under the Securities Act, the Exchange
Act, and the securities laws of any state in which Units are offered, and rules
of FINRA and such arbitration shall be governed by the rules of the American
Arbitration Association.

(b) If a dispute should arise under this Agreement, any Party may within 60 days
make a demand for arbitration by filing a demand in writing for the other.

(c) The parties may agree upon one arbitrator, but in the event that they cannot
agree, there shall be three, one named in writing by each of the parties within
five (5) days after demand for arbitration is given and a third chosen by the
two appointed. Should either party refuse or neglect to join in the appointment
of the arbitrator(s) or to furnish the arbitrator(s) with any papers or
information demanded, the arbitrator(s) are empowered by both parties to proceed
ex parte.

 

9



--------------------------------------------------------------------------------

(d) Arbitration shall take place in the County of San Mateo, California, and the
hearing before the arbitrator(s) of the matter to be arbitrated shall be at the
time and place within said city as is selected by the arbitrator(s). The
arbitrator(s) shall select such time and place promptly after his (or their)
appointment and shall give written notice thereof to each party at least sixty
(60) days prior to the date so fixed. At the hearing any relevant evidence may
be presented by either party, and the formal rules of evidence applicable to
judicial proceedings shall not govern. Evidence may be admitted or excluded in
the sole discretion of the arbitrator(s). Said arbitrator(s) shall hear and
determine the matter and shall execute and acknowledge their award in writing
and cause a copy thereof to be delivered to each of the parties.

(e) If there is only one arbitrator, his decision shall be binding and
conclusive on the parties, and if there are three arbitrators the decision of
any two shall be binding and conclusive. The submission of a dispute to the
arbitrator(s) and the rendering of his (or their) decision shall be a condition
precedent to any right of legal action on the dispute. A judgment confirming the
award of the arbitrator(s) may be rendered by any Court having jurisdiction; or
such Court may vacate, modify, or correct the award in accordance with the
prevailing sections of California state law.

(f) If three arbitrators are selected under the foregoing procedure but two of
the three fail to reach an agreement in the determination of the matter in
question, the matter shall be decided by three new arbitrators who shall be
appointed and shall proceed in the same manner, and the process shall be
repeated until a decision is finally reached by two of the three arbitrators
selected.

(g) The costs of such arbitration shall be borne by the losing party or in such
proportions as the arbitrator(s) shall determine.

13. Authority. It is understood that your relationship with the Company is as an
independent contractor and that nothing herein shall be construed and creating a
relationship of partnership, joint venturers, employer and employee or any other
agency relationship between you and the Company.

14. Survival of Indemnities, Warranties and Representations. The indemnity
agreements and the representations and warranties of the parties as set forth
herein shall remain operative and in full force and effect, regardless of any
termination or cancellation of this Agreement, and shall survive the delivery of
any payment for Units.

15. Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telegraphed, all charges prepaid, to the respective
parties at the addresses set forth herein. The address of the Company and its
Manager is 1825 S. Grant Street, Suite 250, San Mateo, CA 94402 (telephone:
(650) 365-5341), until changed by written notice.

16. Successors and Assigns. This Agreement and the terms and provisions hereof
shall inure to the benefit of and shall be binding upon the successors and
assigns of the parties hereto; provided, however, that in no in event shall the
term “successors and assigns” as used herein include any purchaser, as such, of
any Units. In addition, and without limiting the generality of the foregoing,
the indemnity agreements contained herein shall inure to the benefit of the
successors and assigns of the parties hereto, and shall be valid irrespective of
any investigation made or not made by or on behalf of any party hereto.

17. Applicable Law. This Agreement shall be governed and construed in accordance
with the laws of the State of [Delaware] and the appropriate courts in the
County of San Mateo, California shall be the forum for any litigation arising
hereunder.

 

10



--------------------------------------------------------------------------------

Please confirm your Agreement with the Manager and Redwood Mortgage Corp. to the
terms contained herein and your acceptance of this appointment by dating and
signing below and return a fully executed copy of this Participating Dealer
Agreement to us.

 

REDWOOD MORTGAGE CORP. By:  

 

Michael R. Burwell, President BROKER-DEALER ACCEPTANCE ACCEPTED this      day of
            ,20     By:  

 

(Print Name)

 

(Signature)

 

Title

 

Taxpayer I. D. No.

 

(Telephone Number)

 

Type of Entity: (corporation, partnership or proprietorship)

 

11